Opinion filed November 16, 2017




                                      In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-16-00286-CV
                                    __________

                    THE STATE OF TEXAS, Appellant

                                         V.

 DARK BLUE 2013 JEEP CHEROKEE 4 DOOR SUV TEXAS
VEHICLE IDENTIFICATION NUMBER 1C4RJFAG9DC620188,
                      Appellee

                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 10388-D


                     MEMORANDUM OPINION
      Appellant, the State of Texas, has filed in this court an agreed motion for
judgment pursuant to TEX. R. APP. P. 42.1(a)(2). In the motion, the parties state that
they “have reached an agreement to fully and finally settle and resolve all matters in
controversy concerning their differences in this appeal.” The parties have agreed
that Glenn Peterson will release the Jeep Cherokee “to the Taylor County Sheriff’s
Office and allow them to take title of the vehicle.” The parties therefore request that
this court render judgment effectuating the parties’ settlement agreement. We grant
the parties’ agreed motion. See TEX. R. APP. P. 42.1(a)(2)(A).
      In accordance with the parties’ request and without reaching the merits of the
appeal, we reverse the judgment of the trial court and render judgment in accordance
with the parties’ settlement agreement. Pursuant to the parties’ request, the mandate
of this court shall be issued in an expedited manner. TEX. R. APP. P. 18.1(c).




                                                     PER CURIAM


November 16, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2